 1

 2

 3

 4
                                 UNITED STATES DISTRICT COURT
 5
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
 6

 7
     JOE H. RODRIGUEZ, on behalf of                Case No.: 2:16-cv-09055-AG-DFM
 8   himself and others similarly
     situated,                                     ORDER ON STIPULATION OF
 9                                                 DISMISSAL OF ACTION
                    Plaintiff,
10
              v.                                   Judge: Hon. Andrew J. Guilford
11
     TTM TECHNOLOGIES, Inc., a                     Complaint Filed: December 6, 2016
12   Delaware corporation,
13                  Defendant.
14
              The Joint Stipulation of Dismissal of Action pursuant to Rule 41(a)(1)(A)(ii)
15
     of the Federal Rules of Civil Procedure by Plaintiff, Joe H. Rodriguez (“Plaintiff”),
16
     and Defendant, TTM Technologies, Inc. (“Defendant”), was filed with the Court on
17
     February 14, 2019.
18
              Having read and considered the Stipulation, the Court ORDERS that the
19
     individual claims in the case are all dismissed with prejudice and that all purported
20
     claims on behalf of any class or on behalf of similarly aggrieved employees are
21
     dismissed without prejudice. Each party shall bear its own attorneys’ fees and
22
     costs.
23
              IT IS SO ORDERED.
24
              Dated: February 15, 2019.
25

26
                                              _____________________________
27                                            Honorable Andrew J. Guilford
                                              United States District Court Judge
28
                                              1               Case No.: 2:16-cv-09055-AG-DFM
                                      PROOF OF SERVICE
     67231801.1
